          Case 1:18-cv-11963-PBS Document 75 Filed 03/08/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 STERLING SUFFOLK RACECOURSE, LLC,

                                Plaintiff,

 v.                                                        CIVIL ACTION
                                                           Case No. 1:18-cv-11963-PBS
 WYNN RESORTS, LTD; WYNN MA, LLC;
 STEPHEN WYNN; KIMMARIE SINATRA;                           ORAL ARGUMENT REQUESTED
 MATTHEW MADDOX; and FBT EVERETT
 REALTY, LLC;

                                Defendants.


                   WYNN RESORTS, LTD AND WYNN MA, LLC’s
               MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

        Pursuant to Fed. R. Civ. P. 12(b)(6), defendants Wynn Resorts, LTD and Wynn MA,

LLC move to dismiss the First Amended Complaint’s three proffered RICO claims because: (1)

the four-year statute of limitations has passed; (2) defendants’ alleged racketeering activity

consisted of a “single-purpose scheme” to obtain the gaming license, not a continuous pattern of

activity; (3) the claims do not allege an “association in fact” distinct from the defendant persons;

(4) plaintiff Sterling Suffolk Racecourse, LLC (“SSR”) has suffered no injury proximately

caused by any conduct in violation of RICO; (5) SSR’s conspiracy claim cannot survive on the

specific facts alleged; and (6) SSR’s allegations arise out of an application to the Gaming

Commission which is protected petitioning activity under the Noerr-Pennington doctrine.

        Defendants further move to dismiss SSR’s three pendent claims—all arising under

Massachusetts law—because, once this Court dismisses the RICO claims, there is no reason to

retain jurisdiction over these state-law claims. Where a plaintiff’s “allegations fail to state a

plausible entitlement to relief under any . . . federal statute[] . . . the Court should refrain from
            Case 1:18-cv-11963-PBS Document 75 Filed 03/08/19 Page 2 of 4



exercising supplemental jurisdiction over the pendent state law claims . . .” Brown v. Ferrara,

2011 US Dist. Lexis 46337, *16 (D. Me. April 28, 2011); Rodriguez v. Doral Mortgage Corp.,

57 F.3d 1168, 1177 (1st Cir. 1995). Particularly because this case has just begun, there are no

compelling considerations of judicial economy weighing in favor of keeping these claims in

federal court. Rather, “a surerfooted reading of applicable state law can be obtained” in

Massachusetts state court, and as to all of SSR’s state-law claims, “state issues predominate in

terms of proof….” Marquez Velez v. David M. Puerto Rico Graphic Supplies, Inc., 622 F.Supp.

568, 572 (D.P.R. Oct. 4, 1985).

       In support of this Motion to Dismiss, defendants submit, subject to this Court’s action on

their accompanying Assented-to Motion for Leave to Exceed the Page Limit, the accompanying

Memorandum of Law and exhibits. Defendants also incorporate by reference the arguments set

forth in the co-defendants’ memoranda in support of their respective motions to dismiss,

particularly regarding SSR’s failure to allege any predicate acts of racketeering, any viable

“enterprise,” any violation of the Massachusetts consumer protection statute, any elements of

tortious interference with a business relationship, or any elements of tortious interference with a

contract.

                             REQUEST FOR ORAL ARGUMENT

       Defendants respectfully request oral argument to assist this Court in deciding this Motion

to Dismiss.




                                                 2
          Case 1:18-cv-11963-PBS Document 75 Filed 03/08/19 Page 3 of 4



                                                  Respectfully Submitted,

                                                  WYNN RESORTS, LTD, and WYNN MA,
                                                  LLC

                                                  By their counsel,

                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti, BBO # 042310
                                                  Samuel M. Starr, BBO #477353
                                                  Mintz, Levin, Cohn, Ferris,
                                                      Glovsky and Popeo, P.C.
                                                  One Financial Center
                                                  Boston, MA 02111
                                                  Phone: 617.542.6000
                                                  Fax: 617.542.2241
                                                  PABiagetti@mintz.com
                                                  TStarr@mintz.com

                                                  and

                                                  Mark Holscher (admitted pro hac vice)
                                                  Kirkland & Ellis LLP
                                                  333 South Hope Street
                                                  Los Angeles, California 90071
                                                  Phone: 213-680-8190
                                                  Fax: 213-808-8097
                                                  Mark.holscher@kirkland.com


March 8, 2018


                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I certify that counsel for Defendants has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.


                                                        /s/ Peter A. Biagetti
                                                        Peter A. Biagetti




                                                 3
          Case 1:18-cv-11963-PBS Document 75 Filed 03/08/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

March 8, 2018.



                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti




85484300v.1




                                                  4
